ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 21, 1971 (256 So.2d 75) reversing the orders of the Circuit Court of Dade County, Florida, in the above styled appeals; and
Whereas, upon review of this court’s judgment by certiorari, the Supreme Court of Florida by its opinion and judgment filed August 23, 1972 (271 So.2d 7) and mandate now lodged in this court, quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause is withdrawn, the opinion and judgment of this court heretofore filed on December 21, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court for further proceedings not inconsistent with the opinion and judgment of the Supreme Court. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).